Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered November 15, 1996, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defense counsel has requested to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Notwithstanding the arguments raised by defendant in his pro se brief, we agree. The record reflects that defendant knowingly and voluntarily entered into a counseled plea of guilty of the crime of criminal sale of a controlled substance in the third degree in full satisfaction of the two-count indictment against him and that he was sentenced in accordance with the negotiated plea *777agreement and the relevant statutory requirements. In light of this, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.